       Case 5:13-cv-05361-GEKP Document 123 Filed 08/19/20 Page 1 of 2



                      IN THE UNITED ST A TES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRY KEEN, III,
                      Plaintiff                            CIVIL ACTION

              v.

C.R. BARD, INC., et al.,                                   No. 13-5361
                    Defendants

                                           ORDER

       AND NOW, this 17th day of August, 2020, upon consideration of Defendants' Motion for

Summary Judgment and accompanying materials (Doc. Nos. 58-60, 110), the Response in

Opposition and accompanying materials (Doc. Nos. 71, 72, 97-107, 111, 112, 121), the Reply in

Support (Doc. No. 76), Defendants' responses to Plaintiffs additional statements of fact (Doc.

Nos. 77-79), the parties' supplemental briefing (Doc. Nos. 108, 109, 118, 119), Plaintiffs Motion

for Leave to File Additional Evidence (Doc. No. 113), and oral argument held on July 21, 2020, it

is ORDERED that:

       1.      Plaintiffs Motion for Leave to File Additional Evidence (Doc. No. 113) is

GRANTED;

       2.     Defendants' Motion for Summary Judgment (Doc. No. 58) is GRANTED IN

PART and DENIED IN PART as set forth in the accompanying Memorandum;

       3.      The Court grants summary judgment in favor of Defendants as to Plaintiffs strict

products liability and breach of implied warranty of merchantability claims as set forth in the

accompanying Memorandum;

       4.      The Court denies summary judgment in favor of Defendants as to Plaintiffs

negligence and negligent misrepresentation claims as set forth in the accompanying Memorandum;

and

                                                1
       Case 5:13-cv-05361-GEKP Document 123 Filed 08/19/20 Page 2 of 2



       5.     The Court reserves its determination as to Plaintiffs punitive damages claim for a

later date as set forth in the accompanying Memorandum.



                                                   BY THE COURT:




                                               2
